Title: Enclosure: Thomas Jefferson’s Summary of Weather Observations, 1810–1816, [ca. 11 April 1818]
From: Jefferson, Thomas
To: Bigelow, Jacob


                        
                            
ca. 11 Apr. 1818
                        
                        1.the greatest & least height of the thermometer every day.2.the greatest, least, & mean height of the thermom. in every month, with the mean of each year, & the mean of the 7. years, which last was 55½°.3.the minimum & maximum of the whole term, to wit 5½° and 94½°4.the number of freezing nights in a winter [50.] & of freezing days [10.]5.how long fires are necessary in our apartments. to wit 4. months constant & one evening & morning one month before & after that term.6.
the earliest frost in Autumn Oct. 27 7–26 and the latest in spring Mar. 19–May 157.the earliest ice in Autumn Oct. 24–Nov. 15. and latest in spring Mar. 8–Apr. 10.8.the quantity of water falling in a year. average 47.218 I.9.the number of rains in the year. 89.10.the number of fair days. average 5. to the week.11.the quantity of snow 22½ I. average; covers the ground 22. days.12.the number of days each wind prevails thro’ the year.13.the flowering of plants, ripening of their fruit, the coming to table of the productions of the garden, arrival of birds, insects Etc.14.the temperature of the springs. 54½° the outer air being at 75.°15.the latitude of the place of observation [Monticello] 37°–57′–51″–26‴extract from No 13. the Peach blossomsMar.9. to Apr.4.the tick appears15  2 the house Martin18   9 Asparagus comes to table23 14 the Lilac bloomsApr.1. 28 the red-bud blooms2 19 the whip-poor Will is heard2 21 the dogwood blossoms3 22 the Locust blossoms25 to May17.garden pea comes to table [unforced] May3.25 strawberries ripe3.25 fireflies appear8.cherries ripe18.25 wheat harvest beginsJune21.29 cucumbers at table [unforced]22 to July5 peaches ripeJuly7.21.Catydids or sawyers heard14 20.average of every month.prevalence of the several winds stated in days of  a year.therm.rain   Jan.363.66 Feb.403.47 N.61.      Mar.462.92 N.E.29 Apr.56½3.59 E.15 May61½5.60 S.E.16 June723.47 S.60 July756.56 S.W.66 Aug.734.06 W.47 Sep675.96 N.W.71 Oct.573.40 365 Nov.45½2.92 Dec.371.56 
                    